Citation Nr: 0413774	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-13 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for cognitive disorder.  

2.  Entitlement to an initial (compensable) disability rating 
for liver failure, status post heat stroke.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from May 1995 to August 
1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Houston, 
Texas.  The veteran testified at a personal hearing before 
the undersigned Veterans Law Judge at a hearing at the RO in 
July 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

In statements and testimony, the veteran contends that his 
disability has worsened since his last VA examination.  VA 
records show that in June 2003 the veteran reported sleep 
disturbance and suicidal thoughts.  He described unmanageable 
episodes of anger and anxiousness.  A Global Assessment of 
Functioning score of 45 was noted.  In October 2003, his mood 
was dysthymic, but the veteran reported no suicidal or 
homicidal ideation.  There was slight thickness to his 
speech.  His insight and judgment were fair.  His GAF score 
was 50.  In a statement added to the record in December 2003, 
the veteran's wife testified that he was examined that month 
at a VA facility and that this examination reflects 
deteriorating mental health.  This report is not of record.  

Additionally, the veteran reported that his liver failure 
problem worsened since the last examination and he is 
followed for elevated enzymes.

VA's duty to assist the veteran includes obtaining recent 
medical records and a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's disability.  38 C.F.R. § 3.159(c)(4) (2003).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  After obtaining the necessary 
releases, the AMC should contact the VA 
medical facilities in Beaumont and 
Houston, Texas and request copies of all 
the veteran's treatment records that are 
not already of record, to include those 
dated subsequent to November 2003.  

3.  After completion of #1 & 2 above, the 
AMC should schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of his service-connected 
cognitive disorder.  All necessary tests 
and studies should be accomplished and 
all clinical manifestations reported in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner should report a multiaxial 
diagnosis, identifying all current 
psychiatric disorders, and offer an 
opinion of the extent to which the 
veteran's cognitive disorder interferes 
with his ability to establish and 
maintain relationships as well as any 
reduction in reliability and 
productivity.  An opinion should also be 
offered as to the extent to which the 
cognitive disorder interferes with the 
veteran's ability to obtain and retain 
gainful employment.  The examiner should 
indicate the veteran's overall 
psychological, social and occupational 
functioning using the GAF scale provided 
in the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-
IV) and assign a GAF score that reflects 
the veteran's impairment due to his 
cognitive disorder.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

4.  After completion of #1 & 2 above, the 
AMC should schedule the veteran for a VA 
examination to evaluate the severity of 
the veteran's service-connected liver 
failure, status post heat stroke.  All 
necessary tests and studies should be 
accomplished and all clinical 
manifestations reported in detail.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  Following a review of 
the veteran's medical records and 
history, the examiner should discuss all 
relevant medical evidence/findings 
regarding the service-connected liver 
disorder.  The examiner must proffer an 
opinion as to the specific extent and 
severity of the veteran's disability, to 
include a complete and detailed 
discussion of all limitations associated 
with this disability, including 
precipitating and aggravating factors, 
effectiveness of any medication or other 
treatment for the relief of symptoms, 
functional restrictions due to related 
symptomatology, and the effect the 
disability has upon daily activities.

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical physician 
should be advised to address the 
functional impairment of the veteran's 
service-connected condition, in 
correlation with the applicable 
diagnostic criteria set forth in the VA 
Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2003).  The 
medical specialist must address the 
degree of severity and medical findings 
that specifically correspond to the 
criteria listed in the Rating Schedule 
for this disorder pursuant to 38 C.F.R. 
§ 4.114, digestive system, to include 
chronic liver disease without cirrhosis 
(Diagnostic Code 7345 as effective prior 
to and as of July 2, 2001).

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  If the veteran 
does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
his last known address.  

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the claim of entitlement to 
an evaluation in excess of 10 percent for 
cognitive disorder and entitlement to an 
increased (compensable) rating for liver 
failure, status post heat stroke.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




